Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lasak, J.), rendered August 13, 2009, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention regarding the Supreme Court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]) is unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, any error was harmless, as there was overwhelming evidence of the defendant’s guilt (see People v Jean-Louis, 74 AD3d 1093 [2010]), and no significant probability that the error contributed to his convictions (see People v Crimmins, 36 NY2d 230, 241-242 [1975]). Dillon, J.P., Florio, Lott and Sgroi, JJ., concur.